ScHUMAN, C. J. Claimant sustained an injury to Ms left knee on March 1, 1948 wMle employed by the Division of Highways, under the classification laborer-construction. There are no jurisdictional questions involved. All temporary total disability payments have been made. Claimant also seeks to recover for an injury to Ms left elbow. It is undisputed that this' injury did not occur in the course of his employment. Therefore no recovery can be allowed for this injury. Claimant’s, earnings in the year preceding Ms injury were $2,480.00. Dr. H. B. Thomas, professor emeritus of orthopedics, Illinois University, College of Medicine, examined and treated claimant. In his opinion claimant has sustained 20% total disability to left leg/ This is the only medical evidence offered. From the evidence, claimant is entitled to an award of 20% total disability of the left leg. Rothbart and Sewell have submitted a statement for $35.80 for stenographic services. The claim is reasonable and is allowed. William J. Cleary & Co. have submitted a statement, for stenographic services. The claim is reasonable and is allowed. Claimant was overpaid for non-productive time in the amount of $129.34. This amount will be deducted from the award. On the basis of this record, we make the following award: 20% permanent partial specific loss of the use of the left leg in tfie amount of $741.00, less tfie sum of $129.34 paid for non-productive time, making an award of $611.66, all of wfiicfi lias accrued and is payable forthwith. An award is also entered in favor of Rothbart & Sewell for stenographic services in the amount of $35.80, which is payable forthwith. An award is also entered in favor of William J. Cleary & Co. for stenographic services in the amount of $21.10, which is payable forthwith. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees”.